DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:

For claim 1:
In line 2, expand acronym “LIDAR”, and enclose the acronym by parenthesis.
In line 3, expand acronym “LIDAR”, and enclose the acronym by parenthesis.

For claim 2:
In line 2, expand acronym “LIDAR”, and enclose the acronym by parenthesis.
In line 9, expand acronym “LIDAR”, and enclose the acronym by parenthesis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 1, it is unclear whether this claim is an apparatus or a method claim.
In line 13, it is unclear to which “the bounding boxes” it is referring.

For claim 2:
In line 2, “the LIDAR” lacks of antecedent basis.
In line 7, it is unclear to which “the bounding boxes” it is referring.
In line 9, “the GPS” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Patent Application Publication No. 2019/0180467) in view of Suk et al. (US Patent Application Publication No. 2012/0081542).

Regarding claim 1, Li teaches a system (Figs. 1, 4-5) comprising:
a vehicle-mounted LiDAR sensor (in Fig. 4, LIDAR 420);
a vehicle-mounted GPS receiver (sensors 142-146 in Fig. 1 comprise GPS [Paragraph 43]);
a computing node operatively coupled to the LiDAR sensor and GPS receiver (processing unit 440), the computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising:
receiving a time-series of point clouds from the LiDAR sensor (processing unit receiving cloud points from LIDAR 420 [abstract | Paragraphs 4, 5, 7, 8, 10], wherein said points are clustered and time-framed thus time-series points [Paragraphs 10, 14, 45]);
projecting each point cloud of the time series of point clouds onto a plane (different projections of the clustered points onto a plane [Paragraphs 101, 115, 117]);
providing the projected point clouds to a convolutional neural network (the points are being analyzed by a neural network [Paragraphs 101, 108, 113, 120]);
receiving from the convolutional neural network at least one bounding box of a vehicle within each of the projected point clouds (as shown in Fig. 9, detected objects, such as vehicles, are enclosed by bounding boxes [Paragraphs 120, 122]).
However, Li does not explicitly mention determining from the bounding boxes with the projected point clouds a relative speed of the vehicle; determining from the GPS receiver a reference speed of the LiDAR sensor; from the relative speed and the reference speed, determining an absolute speed of the vehicle.
Suk teaches, in a similar field of endeavor of vehicle systems, the following:
determining from the bounding boxes with the projected point clouds a relative speed of the vehicle; determining from the GPS receiver a reference speed of the LiDAR sensor; from the relative speed and the reference speed, determining an absolute speed of the vehicle (it is disclosed a vehicle system which determines an absolute speed from relative and reference speeds of the involved vehicles. Since the speeds are determined based on GPS and radars, a person having ordinary skills in the art would recognize that the laser beam scanning unit 110 in Fig. 3 is a LIDAR sensor and the projected beam is also equivalent to the bounding box of a detected vehicle [Paragraphs 6, 43, 44, 59, 63]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Li) by determining an absolute speed of the vehicle (as taught by Suk) for the purpose of obtaining determining risk levels on the basis of image projection (Suk – Paragraph 3).

Regarding claim 2, this claim is rejected as applied to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633